ORDER

PER CURIAM.
AND NOW, this 8th day of September, 2010, the Petition for Allowance of Appeal is hereby GRANTED. The order of the Superior Court dated June 4, 2009, reversing the order of the Court of Common Pleas of York County is hereby VACATED, and the matter is REMANDED for the Superior Court to affirm the order of the trial court and to direct the trial court to reinstate the award entered by the arbitration panel. See generally Kvaener Metals Division of Kvaener U.S., Inc. v. Commercial Union Ins. Co., 589 Pa. 317, 908 A.2d 888, 897 (2006) (stating that a court must give effect to policy language that is clear and unambiguous; alternatively when a policy provision is ambiguous, the policy must be construed in favor of the insured and against the insurer which drafts the contract).
Justice SAYLOR files a Dissenting Statement which Chief Justice CASTILLE joins.